UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-24960 COVENANT TRANSPORTATION GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 88-0320154 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 400 Birmingham Hwy. Chattanooga, TN (Address of principal executive offices) (Zip Code) 423-821-1212 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[X] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date (May 11, 2012). Class A Common Stock, $.01 par value: 12,371,552 shares Class B Common Stock, $.01 par value:2,350,000 shares TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Number Item 1. Financial Statements Consolidated Condensed Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Condensed Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Condensed Statements of Comprehensive Income (Loss) for the three months ended March 31, 2012 and 2011 (unaudited) 5 Consolidated Condensed Statement of Stockholders' Equity for the three months ended March 31, 2012 (unaudited) 6 Consolidated Condensed Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 7 Notes to Consolidated Condensed Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 29 PART II OTHER INFORMATION Page Number Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 Page 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COVENANT TRANSPORTATION GROUP, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In thousands, except share data) ASSETS March 31, 2012 (unaudited) December 31, 2011 Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $1,505 in 2012 and $1,711 in 2011 Drivers' advances and other receivables, net of allowance of $658 in 2012 and $730 in 2011 Inventory and supplies Prepaid expenses Assets held for sale Deferred income taxes Income taxes receivable - Total current assets Property and equipment, at cost Less: accumulated depreciation and amortization ) ) Net property and equipment Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Checks outstanding in excess of bank balances $ $ Accounts payable Accrued expenses Current maturities of long-term debt Current portion of capital lease obligations Current portion of insurance and claims accrual Total current liabilities Long-term debt Long-term portion of capital lease obligations Insurance and claims accrual Deferred income taxes Other long-term liabilities Total liabilities Commitment and contingent liabilities - - Stockholders' equity: Class A common stock, $.01 par value; 20,000,000 shares authorized; 13,469,090 shares issued; and 12,371,552 shares outstanding as of March 31, 2012 and December 31, 2011 Class B common stock, $.01 par value; 5,000,000 shares authorized; 2,350,000 shares issued and outstanding 24 24 Additional paid-in-capital Treasury stock at cost; 1,097,538 shares as of March 31, 2012 and December 31, 2011 ) ) Accumulated other comprehensive income 50 Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Table of Contents COVENANT TRANSPORTATION GROUP, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (In thousands, except per share data) Three months ended March 31, (unaudited) Revenue: Freight revenue $ $ Fuel surcharge revenue Total revenue $ $ Operating expenses: Salaries, wages, and related expenses Fuel expense Operations and maintenance Revenue equipment rentals and purchased transportation Operating taxes and licenses Insurance and claims Communications and utilities General supplies and expenses Depreciation and amortization, including gains and losses on disposition of property and equipment Total operating expenses Operating income Other (income) expenses: Interest expense Interest income - ) Other income, net ) ) Other expenses, net Equity in income of affiliate - Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Loss per share: Basic and diluted net loss per share $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these consolidated condensed financial statements. Page 4 Table of Contents COVENANT TRANSPORTATION GROUP, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2 (In thousands, except per share data) Three months ended March 31, (unaudited) Net loss $ ) $ ) Other comprehensive income: Unrealized gain on effectiveportion of fuel hedge, net of tax of $1,100 and $247 in 2012 and 2011, respectively Reclassification of fuel hedge gain into statement of operations, net of income tax of $300 and $177 in 2012 and 2011, respectively ) ) Total other comprehensive income Comprehensive income (loss) $ $ ) The accompanying notes are an integral part of these consolidated condensed financial statements. Page 5 Table of Contents COVENANT TRANSPORTATION GROUP, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2012 (Unaudited and in thousands) Common Stock Additional Paid-In Treasury Accumulated Other Comprehensive Retained Total Stockholders' Class A Class B Capital Stock Income Earnings Equity Balances at December 31, 2011 $ $
